Title: To James Madison from Francois de Navoni, 18 March 1807
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 18. Mars 1807.

Je me suis fait un devoir avec le plus humble respect et . obbéissence de lui humilier dans plusieurs occasions mes Lettres, la derniere datée le 27. Decembre passé, que certainemt. Monsieur les aura reçûes parmis les quelles je me suis fait un devoir de lui reppresenter le tout selon mon devoir d’office, dont je me flatte qu’il se sera daigné de les accepter, et de les prendre en consideration, mais jusqu’a present je n’ai pas merité la graçe d’une reponse à tout ce que fidelement j’ai exposé me flatant toujoûrs que j’obtiendrai la graçe que Monsieur jugeraque je puisse meriter.
Dans le Mois de janvier venant de Livourne mouilla dans cette Rade la Golette de L’Etat commandée parpra le Capne. Porter, et a cause du mauvais tems à du se raccomoder de quelque dommage, et il fut très content de mes empressments de serviçe, que de lui avoir procuré tout ce qu’il à eu debesoin comme aussi il fut bien reçû ainsi que ses officiers de LL. M que du Royal Prinçe aux quels je les presenta, et S. M.  gracieusement leur à temoigné toutes les offres d’amitié, ainsi qu’un singulier attachement pour l’auguste Gouvernement et apprès quelques joûrs il partit pour les environs de Tunis, m’ayant assuré de retourner bientôt dans ce Port pour avoir des nouvelles de Monsieur le Commodor De Berron si par hazard doit venir dans ce Port, ou si j’ai quelque nouvelle de la lui communiquer.
Comme je me suis procuré presques toutes les correspondences de Messieurs les Consuls, dernierement Monsieur le Consul Lear d’Alger me participa qu’il devoit passer a Tunis pour quelques affaires interessantes, et que vraisemblablement à son retour pour retourner a Alger mouillera içi pour faire ma connoissence et peut-etre prendre un chargement de Sel pour Alger, et par ma reponse faitte pour Tunis au dit Monsieur je lui ai repetté mes offres.
Quelques Navires Marchands frequentent ce Port pour charger du Sel, et il le trouvent très bon et a prix honnete, que la promte expedition, comme aussi le Gouvernement se donne touts les mouvements pour favoriser la Nation, et aujourd’huy je consigne le present au Capne. Lilly du Navire nommé le Spar qu’il fut addressé à moi de Monsieur G. Héygens Agent à N pour le charger de Sel, que sans alteration je puis assurer à Monsieur qu’il partit très content.
De moment à autre doivent arriver d’autres Battiments Ameriquains pour charger de Sel selon les avis de Monsr. le Consul Appleton, que je me donnerai touts les empressements pour les favoriser que de leur procurer une promte expedition, et donner des preuves de mon service, que certainement Monsieur aura pris cognition de moi.
Je le supplie derechef de vouloir m’honnorer des Patentes de ma confirme de Consul dans tout le Royaume de Sardaigne autant plus que je suis depuis long tems en service faisant les fonctions, et que Monsieur le Commodor M. Morris m’honnora d’un Brevet d’Agent, le tout deja bien connu a Monsieur selon mes rapports.
Je suis pret à servir Monsieur le Commodor De Berron S’il arriverà, comm’aussi de venerer ces ordres, et commandemts., et avec toute la veneration et obbeissence je suis humblement Monsieur, Le Très Humble, Le Très Obsst & Tres Fidel Serviteur

Comt François NavoniAgent


